Cockrill, C. J. On the plaintiff’s theory of the case it stands in one of two attitudes, viz.: (1.) The administrator allowed his claim for $305, and rejected it (or failed to act upon it) for $100, and the court has acted upon the administrator’s allowance, but not upon the other part of the claim ; or else (2) the claim was allowed by the administrator for $405, and the court adjudged that the full amount of the claim be classified against the estate, but the judgment was erroneously entered for $305. If the first position is the attitude' of the cause, the claim for allowance of $100 against the estate was left pending in the probate court awaiting its action. If the second is the true state of the case, then the probate court could have corrected the error upon notice to the administrator and proof of the fact, just as the circuit court might have done had the cause been pending there. The case of Arrington v. Conrey, 17 Ark., 100, is an instance of a similar correction in> the circuit court. See Black on Judgments, secs. 156, 159. In either event the probate court could grant relief. The resort to equity was therefore unnecessary, and the bill ought to have been dismissed. 1 Black on Judgments, sec-168. Affirm.